Citation Nr: 1714671	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-03 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease with myositis ossificans, left hip.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome.

3.  Entitlement to an increased compensable disability rating for bilateral hearing loss prior to August 16, 2010 and a disability rating in excess of 10 percent from August 16, 2010.  

4.  Entitlement to an initial disability rating in excess of zero percent prior to December 1, 2015 and in excess of 40 percent thereafter for limitation of flexion of the thigh.

5.  Entitlement to an initial disability rating in excess of zero percent prior to December 1, 2015 and in excess of 10 percent thereafter for limitation of extension of the thigh.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and J.S.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to March 1992. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.  The September 2009 rating decision denied entitlement to an increased rating for bilateral hearing loss.  A January 2010 rating decision granted service connection for left hip degenerative joint disease with myositis ossificans and assigned a 20 percent rating from November 18, 2008.  Service connection was granted for right knee patellofemoral pain syndrome and a 10 percent rating was assigned from November 18, 2008.  

During the pendency of this appeal, a January 2012 rating decision assigned a 10 percent rating to the service-connected hearing loss from August 16, 2010.  A January 2016 rating decision assigned a separate 10 percent rating for limitation of extension of the left hip from December 1, 2015 and a separate 40 percent rating for limitation of flexion of the left hip from December 1, 2015.  The Veteran's claims remain in appellate status as he is presumed to be seeking the maximum benefit available for his disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.. 

At the January 2017 hearing, the Board found that the issue of entitlement to TDIU was raised during the appeal for higher disability ratings and therefore, the TDIU claim is part of the adjudication of the claims for higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board acknowledges that the October 2010 rating decision denied entitlement to TDIU.  The Veteran filed a notice of disagreement and a statement of the case was issued but the Veteran did not file a timely VA Form 9.  Thus, an appeal was not perfected and the October 2010 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).  However, a claim for TDIU was again raised at the January 2017 Board hearing and is part of the increased ratings claims.   

The issue of entitlement to special monthly compensation based on aid and attendance has been raised by the record at the January 2017 Board hearing.  See the Board Hearing Transcript, pages 7-8.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal.  38 C.F.R. § 3.159 (2016).

At the January 2017 hearing before the Board, the Veteran stated that he receives treatment for the service-connected left hip disability, right knee disability, and hearing loss at the VA healthcare system in Dublin, Georgia.  He stated that he was currently waiting for hearing aids.  See the Board Hearing Transcript, pages 4 to 10.  Thus, on remand, the AOJ should obtain copies of the VA treatment records from the VA healthcare system dated from February 2016 to present.  The AOJ should also obtain copies of the VA treatment records from the Dublin, Georgia VA healthcare system dated from October 2013 to February 2015 since it does not appear that VA obtained these records for this time period.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1) (West 2014).

At the January 2017 Board hearing, the Veteran stated that he was no longer able to work due to his service-connected disabilities.  See the Board hearing transcript, page 14.  As noted in the Introduction, the Board finds that the issue of entitlement to TDIU has been raised during the course of the appeal for higher disability ratings.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This matter is remanded to the AOJ for adjudication.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate any outstanding VA treatment records for the Veteran's service-connected right knee disability, left hip disability, and hearing loss from the VA healthcare system in Dublin, Georgia, dated from October 2013 to February 2015 and since February 2016.

2.  Readjudicate the Veteran's claims remaining on appeal to include entitlement to TDIU in light of all evidence of record.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


